Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/835,859 filed 03/31/2020 and Amendment filed 12/21/2021.
Claims 1-2, 5-16 are pending in the Application. Claims 3-4 have been cancelled from the Application. Claims 12-16 have been added to0 the Application.
Applicant’s arguments, see Applicant Arguments/Remarks filed 12/21/2021, with respect to claims 1-2, 5-16 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-2, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously including consideration Applicants’ Amendment/Arguments filed 12/21/2021 (Remarks, Pages 8, 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Hirai et al. (US Patent Application Publication .
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
01/18/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851